      Case
AO 245C        1:15-cr-00252-PKC-RML
        (Rev. 02/                                     Document
                  18) Amended Judgment in a Criminal Case                    1226 Filed 03/29/19 Page 1 (NOTE:
                                                                                                         of 22 Identi
                                                                                                                PageID       #: with
                                                                                                                      fy Changes 19882
                                                                                                                                     Asterisks (*))
                      Sheet I


                                             UNITED STATES DISTRICT COURT
                                                                  Eastern District of New York
                 UNIT ED STATES OF AMERICA                                          )    AMENDED JUDGMENT IN A CRIMINAL CASE
                             v.                                                     )
                                                                                    )    Case Number: 1: 15-cr-00252-PKC
                         RAFAEL SALGUERO
                                                                                    )
                                                                                         USM Number: 87451 -053
                                            12/7/2018
                                                                                    )
Date of Original Judgment:                                                               Louis M. Freeman , Retained
                                                                                    )
                                            (Or Date of last Amended Judgment)           Defendant"s A11orney
                                                                                    )
Reason for Amendment:
                                                                                    )
D   Correction of Sentence on Remand (18 U.S.C. 3742(1)( 1) and (2))                     D   Modification of Supervision Conditions ( 18 U.S.C. §§ 3563(c) or 3583(e))
D                                                                                   )
    Reduction of Sentence for Changed Circumstances (Fed. R. Crim.                       D   Modilication of Imposed Term of Imprisonment for Extraordinary and
    P. 35(b))                                                                       )        Compelling Reasons ( 18 U.S.C. § 3582(c){ I))
D                                                                                   )
    Correction of Sentence by Sentencing Court (Fed. R. Crim. P. 35(a))                  D   Modification of Imposed Term of Imprisonment for Retroactive Amendmcnt(s)
                                                                                    )        to the Sentencing Guidelines {18 U.S.C. § 3582(c)(2))
D   Correction of Sentence for Clerical Mistake (Fed. R. Crim. P. 36)
                                                                                    )
                                                                                    )    D   Direct Motion 10 District Court Pursuant   D   28 U.S.C. § 2255 or
                                                                                             □ 18 U.S.C. § 3559(c)(7)
                                                                                    )
                                                                                         51' Modification of Restitution Order ( 18 U.S.C. § 3664)
THE DEFENDANT:                                                                                                                      FILED
                                                                                                                                      IN CLERK'S OFFICE
@ pleaded guilty to count(s) _ 1,'-4_2_;,_4_7_;,,_a_n_d_6_5_ o_f _th_e_F_i_rs_t_S_u_,,p_e_r_se_d_i_ng"'----ln_d_i_c t_m_e_n_t_ _-Y,S.l)JSTRICT COURT E.D.N.Y.
D pleaded nolo contendere to count(s)
    which was accepted by the court.
                                                    -      - - - - -- - --                                               1n-1Air2~fl1-9_,._ _
D   was found guilty on count(s)
    after a plea of not guilty.                                                                                           BROOKLYN OFFICE
The defendant is adjudicated guilty of these offenses:
Title & Section                     Nature of Offense                                                                      Offense Ended                   Count
 18 U.S.C. § 1962(d),                 Racketeering Conspiracy                                                               11 /25/2015                     1
 18 U.S.C. § 1962(c),

 18 U.S.C. § 1963(a)
       The defendant is sentenced as provided in pages 2 through ----=8'----- of thi s judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D   The defendant has been found not guilty on count(s)
~ Count(s)        all open counts                               □ is @ are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this j udgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.
                                                                                 2/24/2019
                                                                                        Date of Imposition of Judgment

                                                                                                         s/PKC
                                                                                        Signature of Judge
                                                                                         Pamela K . Chen,                                U.S. District Judge
                                                                                        Name and Title of Judge


                                                                                        Date
                                                                                                      3/2f?l
     Case
AO 245C       1:15-cr-00252-PKC-RML
        (Rev. 02/18)                                 Document
                     Amended Judgment in a Criminal Case        1226 Filed 03/29/19 Page 2 of 22 PageID #: 19883
                     Sheet IA                                                              (NOTE: Identify Changes with Asterisks(*))
                                                                                       Judgment - Page      2      of         8
DEFENDANT: RAFAEL SALGUERO
CASE NUMBER: 1:15-cr-00252-PKC

                                     ADDITIONAL COUNTS OF CONVICTION

Title & Section             Nature of Offense                                       Offense Ended               Count
18  u.s.c. § 1349,            Wire Fraud Conspiracy (UNCAF Region World Cup          11/25/2015                 42
 18 u.s.c. § 1343             Qualifiers Schemes (FENAFUTG))

18 U.S.C. § 1956(h),          Money Laundering Conspiracy (UNCAF Region World        11/25/2015                 47

18 U.S.C.§1956(a)(2)(A)       Cup Qualifiers Schemes (FENAFUTG))

 18u.s.c. § 1349,             Wire Fraud Conspiracy (CONCACAF Media and              4/30/2012                  65

18 u.s.c. § 1343              Marketing Rights Scheme)
     Case
AO 245C       1:15-cr-00252-PKC-RML
        (Rev. 02/18)                                 Document
                     Amended Judgment in a Criminal Case        1226 Filed 03/29/19 Page 3 of 22 PageID #: 19884
                     Sheet 2 - Imprisonment                                                             (NOTE: Identify Changes with Asterisks (*))
                                                                                                   Judgment - Page       3       of          8
DEFENDANT: RAFAELSALGUERO
CASE NUMBER: 1:15-cr-00252-PKC

                                                         IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of :
TIME SERVED.




D      The court makes the following recommendations to the Bureau of Prisons:




□      The defendant is remanded to the custody of the United States Marshal.

□      The defendant shall surrender to the United States Marshal for this district:

       □     at                                 D    a.m.      D    p.m.      on

       □     as notified by the United States Marshal.

D      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
       D     before 2 p.m. on
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.


                                                                RETURN
I have executed this judgment as follows:




       Defendant delivered on                                                        to

at                                                   with a certified copy of this judgment.



                                                                                                UNITED STATES MARSHAL


                                                                         By
                                                                                           DEPUTY UNITED STATES MARSHAL
      Case
 AO 245C       1:15-cr-00252-PKC-RML
         (Rev. 02/18)                                 Document
                      Amended Judgment in a Criminal Case        1226 Filed 03/29/19 Page 4 of 22 PageID #: 19885
                      Sheet 3 - Supervised Release                                                       (NOTE: Identify Changes with Asterisks(*))
                                                                                                     Judgment-Page __ _4 ___ of -~~-------
 DEFENDANT: RAFAELSALGUERO
 CASE NUMBER: 1:15-cr-00252-PKC
                                                    SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
two (2) years.




                                                 MANDATORY CONDITIONS

1. You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance.
3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days ofrelease from
   imprisonment and at least two periodic drug tests thereafter, as determined by the court.
        D The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
              substance abuse. (check ifapplicable)
4. D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
        restitution. (check if applicable)
5. D You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
6. D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
        directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
        reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7. D You must participate in an approved program for domestic violence. (check ifapplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
     Case
AO 245C       1:15-cr-00252-PKC-RML
        (Rev. 02/18)                                 Document
                     Amended Judgment in a Criminal Case         1226 Filed 03/29/19 Page 5 of 22 PageID #: 19886
                     Sheet JA - Supervised Release
                                                                                                        Judgment-Page ~ ~   5 _of          8
DEFENDANT: RAFAEL SALGUERO
CASE NUMBER: 1:15-cr-00252-PKC

                                    STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
      time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
      the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must pennit the probation officer
      to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
      was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
      tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                                      Date
     Case
AO 24SC       1:15-cr-00252-PKC-RML
        (Rev. 02/18)                                 Document
                     Amended Judgment in a Criminal Case        1226 Filed 03/29/19 Page 6 of 22 PageID #: 19887
                     Sheet 3D - Supervised Release                                             (NOTE: Identify Changes with Asterisks (*))
                                                                                           Judgment-Page _ 6         _ of __ 8 ______
DEFENDANT: RAFAEL SALGUERO
CASE NUMBER: 1:15-cr-00252-PKC

                                    SPECIAL CONDITIONS OF SUPERVISION
  1. The defendant shall continue to cooperate with the government, as required by his plea agreement.

  2. The defendant shall cooperate and abide by all instructions of immigration authorities.

 3. If deported/excluded, the defendant may not re-enter the United States illegally.

 4. The defendant shall not serve in any official role or position, or hold any title within FIFA, CONCACAF, FENAFUG,or
 any other professional soccer organization.
     Case
AO 245C       1:15-cr-00252-PKC-RML
        (Rev. 02/18)                                  Document
                     Amended Judgment in a Criminal Case         1226 Filed 03/29/19 Page 7 of 22 PageID #: 19888
                     Sheet 5 - Criminal Monetary Penalties                                                (NOTE: Identify Changes with Asterisks(*))
                                                                                                  Judgment - Page       7       of          8
DEFENDANT: RAFAEL SALGUERO
CASE NUMBER: 1:15-cr-00252-PKC
                                          CRIMINAL MONETARY PENALTIES
    The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.
                   Assessment                   JVTA Assessment*                                          Restitution
TOTALS           $ 400.00                   $                                                           $ 2,362,411.68


D The determination of restitution is deferred until
                                                       - - - -.      An Amended Judgment in a Criminal Case (AO 245C) will be
     entered after such determination.

~ The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.

    If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
    the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
    before the United States is paid.

Name of Payee                             Total Loss**                       Restitution Ordered                    Priority or Percentage
 See Attached




                                                                                                 0.00
TOTALS                           $
                                     - - - - - - - -0.00
                                                     --                  $



D    Restitution amount ordered pursuant to plea agreement $

D    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
     fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 36 l 2(f). All of the payment options on Sheet 6 may be subject
     to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

D    The court determined that the defendant does not have the ability to pay interest, and it is ordered that:

     D the interest requirement is waived for       D fine         D restitution.
     D the interest requirement for the      D fine        D restitution is modified as follows:


* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount oflosses are required under Chapters 109A, 110, l lOA, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
     Case
AO 245C        1:15-cr-00252-PKC-RML
        (Rev. 02/18)                                 Document
                     Amended Judgment in a Criminal Case            1226 Filed 03/29/19 Page 8 of 22 PageID #: 19889
                     Sheet 6 - Schedule of Payments                                                           (NOTE: Identify Changes with Asterisks (*))
                                                                                                           Judgment - Page      8      of         8
DEFENDANT: RAFAEL SALGUERO
CASE NUMBER: 1:15-cr-00252-PKC

                                                    SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties shall be due as follows:
A    (!f Lump sum payment of$ _4_0_0_.o_o____ due immediately, balance due

            g      not later than _ _ _ _ _ _ _ _ _ , or
            l!.J   in accordance with □ C, □ D, □ E, or                    l!1'   Fbelow; or
B    D Payment to begin immediately (may be combined with                D C,          D D, or D F below); or
C    D Payment in equal _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $   _ _ _ _ _ over a period of
           _____ (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or
D    D Payment in equal _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $               _ _ _ _ over a period of
           _____ (e.g., months or years), to commence                 _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E    D Payment during the term of supervised release will commence within        ____ (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F    l!f   Special instructions regarding the payment of criminal monetary penalties:
              See attached Restitution Order.




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D    Joint and Several

     Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
     and corresponding payee, if appropriate.




D    The defendant shall pay the cost of prosecution.

D    The defendant shall pay the following court cost(s):

D    The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the followi11g_order: ()) assessment, (2) restitution principal, (3) restitution interest? (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, mcludmg cost of prosecution and court costs.
Case 1:15-cr-00252-PKC-RML Document 1226 Filed 03/29/19 Page 9 of 22 PageID #: 19890




     UNITED STATES DISTRICT COURT
     EASTERN DISTRICT OF NEW YORK
     ------------------------------------------------x
     UNITED STATES OF AMERICA,
                                                                    RESTITUTION ORDER
                      - against -                                       15-CR-252 (PKC)

     EDUARDO LI and RAFAEL SALGUERO,

                               Defendants.
     -------------------------------------------------------x
     PAMELA K. CHEN, United States District Judge:

             On October 7, 2016, Defendant Eduardo Li ("Li") pied guilty to one count of RICO

     conspiracy and two counts of conspiracy to commit wire fraud. On October 27, 2016, Defendant

     Rafael Salguero ("Salguero") pied guilty to one count of RICO conspiracy, two counts of wire

     fraud conspiracy, and one count of money laundering conspiracy. Li was sentenced on November

     13, 2018, and Salguero was sentenced on December 6, 2018. However, pursuant to 18 U.S.C. §

     3664(d)(5), the Court deferred ruling on restitution in both cases pending further briefing and

     submissions by the government, Li, Salguero, and putative victims. The Court held oral argument

     regarding restitution on February 6, 2019.

             Before the Court are the restitution requests of the government and putative victims, the

     Confederation of North, Central America and Caribbean Association Football ("CONCACAF"),

     the Costa Rican Football Federation ("FEDEFUT"), and the Federation Internationale de Football

     Association ("FIFA"), pursuant to the Mandatory Victims Restitution Act ("MYRA"), 18 U.S.C.

     § 3663A, seeking: (I) legal fees and costs incurred responding to government requests during the

     investigation and prosecution of Defendants Li and Salguero (CONCACAF); (2) legal fees and

     costs relating to the preparation of, and litigation over, restitution requests (CONCACAF and

     FIFA); (3) disgorgement of salary and/or benefits paid to Li and Salguero, respectively (FIFA);
Case 1:15-cr-00252-PKC-RML Document 1226 Filed 03/29/19 Page 10 of 22 PageID #:
                                   19891




   (4) funds embezzled by Li (FIFA and FEDEFUT); and (5) disgorgement of bribes received by

   Salguero (CONCACAF).

                                          LEGALSTANDARD 1

          Federal courts "have no inherent power to order restitution" and, therefore, "[a] sentencing

   court's power to order restitution . . . depends upon, and is necessarily circumscribed by,

   statute." United States v. Zangari, 677 F.3d 86, 91 (2d Cir. 2012). The statute at issue here, the

   MYRA, provides that a sentencing court "shall order" defendants convicted of specified crimes to

   "make restitution to the victim[(s)] of the offense" in addition to "any other penalty authorized by

   law." 18 U.S.C. § 3663A. In relevant part, a defendant must "reimburse the victim[(s)] for lost

   income[,] ... transportation, and other expenses incurred during participation in the investigation

   or prosecution of the offense or attendance at proceedings related to the offense."               Id. §

   3663A(b)(4). "[R]estitution may be awarded only in the amount of losses directly and proximately

   caused by the defendant's conduct." United States v. Gushlak, 728 F.3d 184, 194-95 (2d Cir.

   2013); see also Zangari, 677 F.3d at 91 ("Because the purpose of restitution is essentially

   compensatory, and because the MYRA itself limits restitution to the full amount of each victim's

   loss, a restitution order must be tied to the victim's actual, provable, loss.") (citations, emphasis,

   and internal quotation marks omitted) (collecting cases). The government bears the burden of

   establishing the loss amount under the MYRA, and "[a]ny dispute as to the proper amount ...

   of restitution shall be resolved by the court by the preponderance of the evidence." 18 U.S.C. §




           1
             The Court assumes the parties' familiarity with the relevant facts and procedural history
   in this case and thus refers to them only to the extent necessary for the Court's analysis. In addition,
   as indicated infra, the Court relies on, and incorporates by reference, its November 20, 2018
   decision regarding restitution with respect to Defendants Juan Angel Napout and Jose Maria
   Marin. (0kt. I 084 ("November 20 Restitution Order").)


                                                      2
Case 1:15-cr-00252-PKC-RML Document 1226 Filed 03/29/19 Page 11 of 22 PageID #:
                                   19892




   3664(e). However, "the MYRA requires only a reasonable approximation of losses supported by

  a sound methodology." Gushlak, 728 F.3d at 196.

                                            DISCUSSION

  I.     Which Parties Qualify as Victims Uoder the MVRA

         As an initial matter, the Court finds that FIFA, CONCACAF, and FEDEFUT qualify as

  victims under the MYRA, because each soccer organization suffered losses as a direct result of the

  offenses of which Li and Salguero were convicted. 18 U.S.C. § 3663A(a)(2).

  II.    Restitution Owed by Defendant Li

         A.      FIFA

                 1.     FIFA - Benefits

         FIFA asks that Defendant Li be ordered to pay restitution to reimburse FIFA for 20% of

  the benefit payments Li received from FIFA during the time that Li was participating in the RICO

  conspiracy, which amounts to $2,150. (Dkt. 1148, at 3-4.) The government supports this request.

  (0kt. 1158, at 3.) Li did not oppose this request in his written submission and conceded it at oral

  argument. The Court finds that Li is solely liable for $2,150 to compensate FIFA for 20% of the

  benefits he received from that organization during his involvement in the criminal conspiracy.

  (See November 20 Restitution Order, at 5-6.)

                 2.     FIFA-Attorneys' Fees and Expenses Relating to Its
                        Restitution Request as to Li

         FIFA also requests restitution in the amount of $7,454.08 2 in attorneys' fees and related

  expenses for preparing its restitution request and participating in the restitution proceedings




         2
           Although FIFA made its restitution request in Swiss Francs, for ease and consistency, the
  Court has converted that request into U.S. dollars at a I: l conversion ratio. Banque Nationale
  Suisse, "Current interest rates and exchange rates,"


                                                  3
Case 1:15-cr-00252-PKC-RML Document 1226 Filed 03/29/19 Page 12 of 22 PageID #:
                                   19893




   relating to Li. (0kt. 1148, at 4 (as amended at the February 6, 2019 restitution hearing).) The

   government supports this request. (Dkt. 1158, at 3-4.) Li disputes this request on the basis that

   the restitution requested by FIFA does not relate to losses caused by Li. (0kt. 1163.) The Court

   finds that FIFA has sufficiently justified its fees and expenses relating to its request for restitution

   from Li. 3 Therefore, Li is solely liable to FIFA for $7,454.08 in fees and expenses relating to

   FIFA's pursuit of restitution as to him.

                  3.       FIFA - Embezzled Funds

           FIFA seeks $172,000 in funds embezzled by Li that FIFA had sent to FEDEFUT to pay

   for stadium repairs. Because those funds were in excess of what was necessary to make the repairs,

   they should have been returned to FIFA; instead, Li took the excess funds for himself. The

   government supports this request, (0kt. 1158, at 4.), and Li conceded it at oral argument.

   Therefore, Li is solely liable to FIFA for $172,000 in restitution for funds embezzled by Li.

           B.     CONCACAF

                   1.      CONCACAF - Investigative Fees and Expenses

           CONCACAF requests restitution in the amount of $1,478,204.70 in attorneys' fees and

   expenses in connection with responding to specific investigation requests from the government.



   https://www.snb.ch/en/iabout/stat/statrep/id/current_interest_exchange_rates (last visited Feb. 22,
   2019). Notably, "in recognition of the Court's November 20 Restitution Order," FIFA limited its
   restitution-related fees request "to those incurred between submitting [its] supplemental request
   and the hearing ... scheduled for February 6, 2019." (0kt. 1148, at 4.) In its supplemental request,
   filed on December 21, 2018, FIFA requested fees and expenses in the amount of CHF 2933. 78,
   but asked that it be allowed to request additional restitution for fees and expenses incurred
   thereafter in connection with Li's restitution proceedings. (Id.) At oral argument, FIFA updated
   its restitution request to $7,454.08. FIFA offered to provide a complete accounting of the
   additional fees at the February 6, 2019 restitution hearing, but the Court did not request one.

           3Although the Court did not require FIFA to provide an accounting of the additional fees
   and expenses it incurred relating to restitution in Li's case, the Court finds that the amount being
   requested by FIFA is reasonable, given the complexity of the legal and factual issues involved.


                                                      4
Case 1:15-cr-00252-PKC-RML Document 1226 Filed 03/29/19 Page 13 of 22 PageID #:
                                   19894




  (Dkt. 1149, at 2.) As it did in connection with the Napout and Marin sentencings, the government

  supports this request for restitution. (Dkt. 1158, at 3.) Defendant Li opposes it, arguing, in sum

  and substance, that the majority of these fees and expenses did not relate to the investigation or

  prosecution of Li's case. 4 (Dkt. 1162, at 3-4.)

         The Court rejects Li's argument. Having pied guilty to the overarching RICO conspiracy

  charged in Count I, Li is responsible for all reasonably foreseeable losses to the victims that

  resulted from the conspiracy, which includes the fees and costs incurred by CONCACAF in

  assisting the government, at its request, with the investigation and prosecution of that conspiracy.

  (See November 20 Restitution Order, at n.13 (citing United States v. Smith, 513 F. App'x 43, 45

  (2d Cir. 2013)).) Therefore, Li is jointly and severally liable with all convicted co-conspirators for

  $1,478,204.70 in restitution for attorneys' fees and expenses incurred by CONCACAF during its

  investigation in response to specific government requests.

                 2.      CONCACAF -Attorneys' Fees and Expenses Relating to Its
                         Restitution Request

         CONCACAF requests restitution in the amount of $39,680 in attorney's fees and related

  expenses for preparing its restitution request and participating in the restitution proceedings

  relating to Li and his co-conspirators. (Dkt. 1149, at 2.) Li would be jointly and severally liable

  for this amount. The government supports this request. (Dkt. I I 58, at 3.) Li disputes this request




         4
            To the extent Defendant Li complains that CONCACAF's billing records do not show
  that all of the fees and expenses being claimed related to directly to Li's criminal conduct, the
  Court rejects that argument for the reasons discussed above. In addition, the Court found, as
  reflected in its November 20 Restitution Order, that CONCACAF's billing records were
  "sufficiently detailed and appear to be relevant to the government's requests for evidence and
  information relating to [Defendants Napout's and Marin's] investigation and prosecution[,]" for
  which Li, as a co-conspirator, can be held jointly and severally liable. (November 20 Restitution
  Order, at 16.)



                                                     5
Case 1:15-cr-00252-PKC-RML Document 1226 Filed 03/29/19 Page 14 of 22 PageID #:
                                   19895




   on the basis that the restitution requested by CONCACAF does not relate to losses caused by Li.

   (0kt. 1163, at 3-4.) The Court finds that CONCACAF has sufficiently justified its fees and

   expenses relating to its request for restitution from Li, given that it will be imposed jointly and

   severally on Salguero and his co-conspirators, and reflects a 20% discount to offset the excessive

   hourly rates charged by CONCACAF's counsel. (See November 20 Restitution Order, at 17-18.)

   Therefore, Li is jointly and severally liable with all convicted co-conspirators to CONCACAF for

   $39,380 in fees and expenses relating to CONCACAF's restitution request.

                  3.     CONCACAF - Embezzled Funds

          CONCACAF seeks, on behalf ofFEDEFUT, $140,000 in funds embezzled by Li that FIFA

   had sent to FEDEFUT to be used in connection with the 2014 17-Under Women's World Cup

   Tournament. (0kt. 1149, at 1-2.) Because those funds should have gone to FEDEFUT, it (and

   not FIFA) is entitled to restitution in that amount. The government and FIFA support this request,

   (see Dkts. 1148, 1158.), and Li concedes it. Therefore, Li is solely liable to FEDEFUT for

   $140,000 in restitution for money intended for the 17-Under tournament that Li embezzled.

   III.   Restitution Owed by Defendant Salguero

          A.      FIFA

                  1.     FIFA - Salary and Benefits

          FIFA asks that Defendant Salguero be ordered to pay a total of $829,538.08, which

   represents 20% of the salary, bonuses, and benefits Salguero received from FIFA between January

   2009 and August 2017. (0kt. 1171, at 1-3.) The government supports this request. (0kt. 1158,

   at 3-4.) Salguero does not oppose FIFA receiving restitution for this type of loss, but argues that

   10% would be a fairer percentage. (0kt. 1168, at 5.) The Court rejects this argument for the same

   reasons explained in the November 20 Restitution Order. (0kt. 1084, at 4-6). Therefore, Salguero




                                                    6
Case 1:15-cr-00252-PKC-RML Document 1226 Filed 03/29/19 Page 15 of 22 PageID #:
                                   19896




  is solely liable for $829,538.08 to compensate FIFA for 20% of the salary, bonuses, and benefits

  he received from FIFA during the period he was involved in the criminal conspiracy.

                 2.      FIFA-Attorneys' Fees and Expenses Relating to Its
                         Restitution Request as to Salguero

         FIFA also requests restitution in the amount of $14,988.905 in attorneys' fees and related

  expenses for preparing its restitution request and participating in the restitution proceedings

  relating to Salguero. (Dkt. 1171, at 4.) The government supports this request. (Dkt. 1158, at 3-

  4.) Salguero concedes that FIFA is entitled to restitution for the expenses incurred in preparing its

  restitution request, though he seeks apportionment and consideration of his financial

  circumstances. The Court finds that FIFA has sufficiently justified its fees and expenses relating

  to its request for restitution from Salguero and that the requested amount is appropriate as to him.

  Therefore, Salguero is liable to FIFA for $14,988.90 in fees and expenses relating to FIFA 's pursuit

  of restitution as to Salguero. The Court, however, has considered Salguero's financial resources

  in deciding on a restitution payment schedule.

         B.      CONCACAF

                 1.      CONCACAF-Investigative Fees and Expenses

         CONCACAF requests restitution in the amount of $1,478,204.70 in attorneys' fees and

  expenses in connection with responding to specific investigation requests from the government.

  (Dkt. 1177, at 2_3.) The government supports this request for restitution. (Dkt. 1158.) Defendant




         5
            Again, FIFA made its restitution request in Swiss Francs, which the Court has converted
  into U.S. dollars at a 1: 1 conversion ratio. In its January 25, 2019 supplemental request, FIFA
  requested CHF 9,352.13 in legal fees and expenses, but asked that it be allowed to request
  additional restitution for fees and expenses incurred thereafter in connection with Salguero' s
  restitution proceedings. (0kt. 1171, at 4.) At oral argument, FIFA updated its restitution request
  to $14,988.90.



                                                   7
Case 1:15-cr-00252-PKC-RML Document 1226 Filed 03/29/19 Page 16 of 22 PageID #:
                                   19897



   Salguero opposes it for the same reasons as argued by Defendant Li. 6 (0kt. 1168, 7-9.) The Court
                                                                   I
                                                                   i
   again rejects these arguments and finds that, having pied guilty to the overarching RICO
                                                                   I
                                                                   i
   conspiracy charged in Count I, Salguero is responsible for all reasonably foreseeable losses to the
               .                                                   I
   victims that resulted from the conspiracy, which includes the fees and costs incurred by
                                                                   I
                                                                    I




   CONCACAF in assisting the government, at its request, with the investigation and prosecution of
                                                                   I
                                                                   I
   that conspiracy. See Smith, 513 F. App'x at 45. Therefore, Salguero is jointly and severally liable

   with all convicted co-conspirators for $1,478,204. 70 in restiiftion for attorneys' fees and expenses

   incurred by CONCACAF during its investigation in response to specific government requests.
                                                                   I
                   2.      CONCACAF -Attorneys' Fees and Expenses Relating to Its
                           Restitution Request                      I

                                                                    !


           CONCACAF requests restitution in the amount of $p9,680 in attorneys' fees and related
                                                                    i


   expenses for preparing its restitution request and particip,ating in the restitution proceedings
                                                                    II
   relating to Salguero and his co-conspirators. (0kt. 1152, Jt 2.) Salguero would be jointly and
                                                                    I
   severally liable for this amount. The government supports th~s request. (0kt. 1158, at 3.) Salguero
                                                                        i
                                                                    I
   disputes this request on the basis that the restitution requested by CONCACAF does not relate to
                                                                        I
   losses caused by him. (Dkt. 1168, at 7-9.) The Court fin*s that CONCACAF has sufficiently
                                                                        i
   justified its fees and expenses relating to its request for restitution from Salguero, given that it will
                                                                        I

   be imposed jointly and severally on Salguero and his co-con~pirators, and reflects a 20% discount
                                                                        !
                                                                        I




   to offset the excessive hourly rates charged by CONCA(l;AF's counsel.               (See November 20
                                                                        I




           6
             To the extent Defendant Salguero, like Li, complains that CONCACAF's billing records
   do not show that all of the fees and expenses being clai~ed related to directly to Salguero's
   criminal conduct, the Court rejects that argument for the reasbns discussed above and reiterates its
   finding that CONCACAF's billing records were "sufficiently detailed and appear to be relevant to
   the government's requests for evidence and information rJiating to [Defendants Napout's and
   Marin's] investigation and prosecution[,]" for which Salgubro, as a co-conspirator, can be held
   jointly and severally liable. (November 20 Restitution Orde{, at 16.)


                                                      8
Case 1:15-cr-00252-PKC-RML Document 1226 Filed 03/29/19 Page 17 of 22 PageID #:
                                   19898



  Restitution Order, at 17-18.) Therefore, Salguero is jointly and severally liable with all convicted

  co-conspirators to CONCACAF for $39,680 in fees and expenses relating to CONCACAF's

  restitution request.

                  3.     CONCACAF - Bribe Payments

          CONCACAF seeks $450,000 in bribes solicited by Salguero and his co-conspirators,

  Alfred Hawit and Ariel Alvarado, from Full Play heads Hugo and Mariano Jinkis. (0kt. 1151, at

  2-3.) Relying on agency theory, CONCACAF argues that any money that Salguero received in

  his capacity as _CONCACAF's agent "belongs to CONCACAF[]" as the principal. (Id.) As the

  Court stated at oral argument, it rejects this argument.

          While CONCACAF argues that it is entitled to recover the full value of any illegal bribe

  received by its agent, the Court found in its November 20 Restitution Order that the MYRA has

  been interpreted in this Circuit to require a direct correlation between Salguero's gain and

  CONCACAF's loss before restitution may be awarded. (Dkt. 1084, at 19-20 (citing United States

  v. Finazzo, 850 F.3d 94 (2d Cir. 2017).) As the Government points out, CONCACAF cannot come

  close to meeting this burden because Salguero's criminal conduct did not result in CONCACAF

  awarding a contract to the bribe payors, i.e., there can be no argument that the bribe amount

  constitutes a portion of marketing rights sold that was withheld from CONCACAF. (0kt. 1158,

  at 3.) The cases cited by CONCACAF in support of its agency theory of restitution are inapposite.

  Indeed, nearly every case CONCACAF cites addresses the remedy for a civil breach of contract

  under various state laws. See, e.g., British Am. & E. Co., Inc. v. Wirth Ltd., 592 F.2d 75 (2d Cir.

  1979) (addressing the acceptance of a bribe as a breach of contract under New York law); 7 Excel




         7
          In the context of a civil breach of contract dispute, the Second Circuit held in British
  American & Eastern Co., Inc.:

                                                    9
Case 1:15-cr-00252-PKC-RML Document 1226 Filed 03/29/19 Page 18 of 22 PageID #:
                                   19899



   Handbag Co., Inc. v. Edison Bros. Stores, Inc., 630 F.2d 379 (5th Cir. 1980) (recognizing a

   commercial bribery defense under Florida law in a breach of contract dispute).                    While

   CONCACAF does cite one case from the Ninth Circuit supporting the application of agency theory

   in federal criminal restitution proceedings with respect to bribe payments (0kt. 1151, at 2-3 (citing

   United States v. Gaytan, 342 F.3d 1010 (9th Cir. 2003)), that theory is foreclosed here by the

   Second Circuit's more recent decision in United States v. Finazzo, 850 F.3d 94 (2d Cir. 2017).

           In Finazzo, the panel held that under 18 U.S.C. § 3663A restitution may only be awarded

   where there is a "direct correlation between the defendant's gain and the victim['s] loss." Id. at

   117-18. As part of this holding, the Second Circuit reaffirmed that "[t]he goal of restitution, in

   the criminal context, is 'to restore a victim, to the extent money can do so, to the position he

   occupied before sustaining injury."' Id. at 117 (quoting United States v. Battista, 575 F.3d 226,

   229 (2d Cir. 2009). In line with this principle, the Court interprets the holding in Finazzo as

   precluding a principal from obtaining an illegal bribe paid to its agent because the principal would

   not be entitled to receive such a bribe itself, and thus the deprivation of that bribe does not "directly

   correlate" to the principal's "loss."      To find otherwise would be to award a windfall to



          [W]here there is an agency relationship, the principal is entitled to recover any
          monies paid as commercial bribes to his agent. ... In addition, where there is an
          agency relationship, the principal need not show injury through bribe-taking in
          order to defend against an action by the agent for compensation or to prevail in an
          action to recover the amount of the bribes. The strong public policy against all
          kinds of bribery requires that injury be presumed under these circumstances. The
          acceptance by an agent of secret payments to himself for doing what he is already
          under an obligation to do is obviously destructive to the relationship with his
          principal and contrary to dealing fairly with customers of the principal.

   592 F.2d at 79. Notwithstanding the Second Circuit's application of agency theory in the civil
   context to allow a principal to recover illegal bribes received by its agent, the Court finds that the
   Circuit's subsequent holding in Finazzo renders the agency relationship non-dispositive, if not
   irrelevant, in deciding whether to award restitution under the MYRA to a principal for bribes
   accepted by its agent.


                                                      10
Case 1:15-cr-00252-PKC-RML Document 1226 Filed 03/29/19 Page 19 of 22 PageID #:
                                   19900




  CONCACAF, rather than make whole a measurable loss. Accordingly, the Court finds that the

  agency theory does not apply in this case because it has not been shown that Salguero's acceptance

  of the bribes caused CONCACAF to lose money to which it was entitled. As the Court held in its

  November 20 Restitution Order, CONCACAF is only entitled to restitution for lost revenue if it

  can show that the bribery accepted by Salguero and his co-conspirators caused CONCACAF to

  receive under-valued media rights. (Nov. 20 Restitution Order, at 13-15, 18-23.) Therefore,

  Salguero is not liable to CONCACAF for the $450,000 in bribes that he solicited to influence the

  award of media rights to Full Play.

  IV.     Joint and Several Liability

         The Second Circuit has held that "[i]f the court finds that more than [one] defendant has

  contributed to the loss of a victim, the court may make each defendant liable for payment of the

  full amount of restitution or may apportion liability among the defendants to reflect the level of

  contribution to the victim's loss and economic circumstances of each defendant." Smith, 513 F.

  App'x at 45 (citing 18 U.S.C. § 3664(h)). A district court may impose restitution holding the

  defendant liable for the "reasonably foreseeable acts of all co-conspirators," even Hwhere the jury

  had acquitted the defendant as to some aspects of the conspiracy." United States v. Boyd, 222 F.3d

  47, 50--51 (2d Cir. 2000).

         Here, the Court divides the restitution award into two categories: (1) restitution owed solely

  by either Li or Salguero; and (2) restitution owed jointly and severally by Li, Salguero and the

  other defendants convicted of the same bribery scheme or schemes. Therefore, Defendants Li's

  and Salguero's restitution obligations are as follows:




                                                   11
Case 1:15-cr-00252-PKC-RML Document 1226 Filed 03/29/19 Page 20 of 22 PageID #:
                                   19901



                                            Defendant Li

                     Type of Liability                         Restitution Owed
                      Sole Liability
                          FIFA                     Benefits: $2,150
                          FIFA                     Restitution Request: $7,454.08
                          FIFA                     Embezzled Funds: $172,000
                       FEDEFUT                     Embezzled Funds: $140,000
                                   Total           $321,604.08


           Joint and Several Liability with All
               Convicted Co-conspirators
                      CONCACAF                     Investigative Expenses: $1,478,204.70
                      CONCACAF                     Restitution Request: $39,680
                                 Total             $1,517,884.70

           CUMULATIVE TOTAL                        $1,839,488.78


                                          Defendant Salguero

                      Type of Liability                         Restitution Owed
                       Sole Liability
                           FIFA                        Salary, Bonus & Benefits:
                                                       $829,538.08
                            FIFA                       Restitution Request: $14,988.90
                                  Total                $844,526.98
            Joint and Several Liability with All
                Convicted Co-conspirators
                       CONCACAF                        Investigative Expenses: $1,478,204.70
                       CONCACAF                        Restitution Request: $39,680
                                  Total                $1,517,884.70

            CUMULATIVE TOTAL                           $2,362,411.68

   V.     Payment Schedule

          While 18 U.S.C. § 3664 prohibits the Court from considering "the economic circumstances

   of the defendant" in determining the proper amount of restitution, the Court may consider the

   defendant's financial resources and assets, projected earnings and other income, and financial

   obligations in fashioning a restitution payment schedule. 18 U.S.C. 3664(f)(l)(A)(l)-(2); see


                                                  12
Case 1:15-cr-00252-PKC-RML Document 1226 Filed 03/29/19 Page 21 of 22 PageID #:
                                   19902



  Smith, 513 F. App'x at 45-46 (noting that district courts "ha[ve] the discretion to apportion liability

  among ... coconspirators or to hold [a co-conspirator] jointly and severally liable for the full loss

  caused by the conspiracy").

         At the close of the February 6, 2019 restitution hearing, the Court directed the parties to

  confer regarding a proposed restitution payment schedule for Li and Salguero, respectively. On

  February 13, 2019, the government proposed the following schedule for both Defendants:

         •   Nov. 20, 2019: The greater of$15,000 or 10% of gross income, if any, received from
             the date of the restitution order.

         •   May 20, 2020 and every six months thereafter: 10% of gross income, if any, received
             since the previous payment date.

  (Dkt. 1198, at 1.) The government explained:

         The payment dates set forth above correspond to the restitution payment dates set
         by the Court for [Defendants Napout and Marin] .... Accordingly, the proposed
         contemplates that defendants owing restitution will make payments on the same
         date until the judgements are satisfied. The government submits this schedule will
         balance the interest in securing timely payment for victims with the interest in
         leaving room for additional defendants to contribute to restitution, subject to further
         scheduling orders and their ability to pay, and for the government to seek approval
         to use forfeited funds to cover victim losses.

  (Id., at 1-2.) Salguero consents to this schedule. (Id., at 1.) Li opposes it and instead proposes

  that restitution payments be set at $100 per month. (Id.)

         The Court finds that the restitution payment schedule proposed by the government, and

  agreed to by Salguero, is appropriate and, as argued by the government, balances the government's

  and victims' interest in timely payment of restitution with Li's and Salguero's interest in allowing

  other convicted defendants with whom Li and Salguero are jointly liable to contribute to the

  repayment of victims' losses. The Court also finds that the proposed schedule-which mandates

  restitution payments based on a percentage of each defendant's monthly income-accommodates




                                                    13
Case 1:15-cr-00252-PKC-RML Document 1226 Filed 03/29/19 Page 22 of 22 PageID #:
                                   19903




   both Li's and Salguero's personal financial circumstances, as set forth in their respective

   Presentence Reports. (See Dkt. 1055, at 1~ 92-96 (Li); Dkt. 1079, at ,r,r 88-91 (Salguero).)

          The Court, therefore, adopts the government's proposed restitution payment schedule for

   Defendants Li and Salguero.

                                            CONCLUSION

          For the reasons stated herein, the government's motions for restitution as to Defendants

   Eduardo Li and Rafael Salguero are granted in part and denied in part. The Court awards the

   following restitution amounts:

         (1) FIFA is entitled to a total of $1,026,131.06 in restitution;

         (2) CONCACAF is entitled to a total of $1,517,884.70 in restitution; 8 and

         (3) FEDEFUT is entitled to a total of $140,000 in restitution.

          Restitution shall be paid by Defendants Li and Salguero, respectively, pursuant to the

   following schedule:

          •   By Nov. 20, 2019: the greater of$15,000 or 10% of Defendant's gross income, if any,
              received from the date of the restitution order.

          •   By May 20, 2020 and every six months thereafter: I0% of Defendant's gross income,
              if any, received since the previous payment date.

                                                         SO ORDERED.
                                                         ls/Pamela K. Chen
                                                         Pamela K. Chen
                                                         United States District Judge
   Dated: February 24, 2019
         Brooklyn, New York


          8 The restitution owed to CONCACAF by Defendants Li and Salguero is the same as, and
   not in addition to, the restitution previously awarded to CONCACAF in connection with the
   sentencings of Defendants Napout and Marin. By contrast, the restitution owed to FIFA by Li and
   Salguero is in addition to any restitution previously awarded to FIFA from Napout, Marin, and any
   other sentenced Defendant. Thus far, FEDEFUT has not been awarded restitution from any other
   Defendant.


                                                    14
